—In an action for injunctive relief and to recover damages for breach of a covenant not to compete, the plaintiff appeals from an order of the Supreme Court, Nassau County (Driscoll, J.), dated May 21, 2012, which denied its motion, in effect, for a preliminary injunction.
Ordered that the order is affirmed, with costs.
For the reasons stated in the companion appeal (see Greystone Staffing, Inc. v Warner, 106 AD3d 954 [2013] [decided herewith]), the Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion, in effect, to *954preliminarily enjoin the defendant from, inter alia, soliciting any current or former customers of the plaintiff. We decline the defendant’s request to impose a sanction upon the plaintiff for pursuing an allegedly frivolous appeal (see 22 NYCRR 130-1.1). Mastro, J.E, Leventhal, Sgroi and Miller, JJ., concur.